[Cite as State v. Batdorf, 2020-Ohio-4395.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                       GREENE COUNTY

 STATE OF OHIO                                      :
                                                    :
          Plaintiff-Appellee                        :   Appellate Case Nos. 2020-CA-1 &
                                                    :                    2020-CA-2
 v.                                                 :
                                                    :   Trial Court Case Nos. 2019-CR-525 &
 JEANNIE L. BATDORF                                 :                      2019-CR-526
                                                    :
          Defendant-Appellant                       :   (Criminal Appeal from
                                                    :   Common Pleas Court)

                                               ...........

                                              OPINION

                          Rendered on the 11th day of September, 2020.

                                               ...........

MARCY A. VONDERWELL, Atty. Reg. No. 0078311, Assistant Prosecuting Attorney,
Greene County Prosecutor’s Office, Appellate Division, Greene County Courts Building,
61 Greene Street, Suite 200, Xenia, Ohio 45385
      Attorney for Plaintiff-Appellee

KAREN S. MILLER, Atty. Reg. No. 0071853, P.O. Box 341274, Dayton, Ohio 45434
    Attorney for Defendant-Appellant

                                              .............

DONOVAN, J.
                                                                                        -2-


      {¶ 1} Defendant-appellant Jeannie L. Batdorf appeals her conviction in Greene

C.P. No. 2019-CR-525 for one count of aggravated trafficking in drugs, in violation of R.C.

2925.03(A)(2), a felony of the first degree. Batdorf also appeals her conviction in Greene

C.P. No. 2019-CR-526 for one count of aggravated trafficking in drugs, in violation of R.C.

2925.03(A)(2), a felony of the third degree.1 Batdorf filed a timely notice of appeal in

each case on January 17, 2020. The cases have been consolidated on appeal.2

      {¶ 2} The record establishes that on August 23, 2019, Batdorf was indicted in

Case No. 2019-CR-525 on one count of aggravated trafficking in drugs (Count I) and one

count of aggravated possession of drugs (Count II). The charges in Case No. 2019-CR-

525 related to an incident that occurred on February 22, 2019. On the same day, Batdorf

was indicted in Case No. 2019-CR-526 for one count of aggravated trafficking in drugs

(Count I) and one count of aggravated possession of drugs (Count II). The charges in

Case No. 2019-CR-526 related to an incident that occurred on April 7, 2019. In both

cases, the indictments contained forfeiture specifications for drugs, instruments of

criminal offenses, and cash. Batdorf was arraigned on both cases on August 30, 2019,

and she pled not guilty to all of the charged offenses. At that time, charges were already

pending against Batdorf in Case No. 2018-CR-675.

      {¶ 3} In early November 2019, at a pretrial conference related to all three cases,


1
 On February 11, 2020, this Court consolidated the appeals in Case Nos. 2019-CR-525
and 526. See Greene App. Nos. 2020-CA-1 and 2020-CA-2.
2 We note that in a separate case, State v. Batdorf, Greene C.P. No. 2018-CR-675, on
appeal in Greene App. No. 2020-CA-3, Batdorf was found guilty after a jury trial of
aggravated trafficking in drugs and aggravated possession of drugs, both felonies of the
second degree. The offenses were merged, and Batdorf was sentenced to eight years
in prison for aggravated trafficking. The appeal in Case No. 2020-CA-3 has not been
consolidated with Case Nos. 2020-CA-1 and 2020-CA-2.
                                                                                          -3-


the parties apparently agreed that the cases would be tried together.          However, on

November 14, 2019, Batdorf filed a motion to sever. On November 18, 2019, the trial

court granted Batdorf’s motion to sever Case Nos. 2019-CR-525, 2019-CR-526, and

2018-CR-675. On January 2, 2020, pursuant to a written plea agreement, Batdorf pled

guilty in Case No. 2019-CR-525 to Count I, aggravated trafficking in drugs, as well as the

forfeiture specifications contained in the indictment.3 In return for Batdorf’s guilty plea,

the State agreed to dismiss Count II, aggravated possession of drugs. The trial court

accepted Batdorf’s guilty plea and immediately proceeded to sentencing, imposing a

prison term of eight years.

       {¶ 4} Also on January 2, 2020, Batdorf pled guilty in Case No. 2019-CR-526 to

Count I, aggravated trafficking in drugs, as well as the forfeiture specifications contained

in the indictment. In return for Batdorf’s guilty plea, the State agreed to dismiss Count II,

aggravated possession of drugs.       The trial court accepted Batdorf’s guilty plea and

imposed a prison term of three years. The trial court also sentenced Batdorf to eight

years in Case No. 20180-CR-675. The trial court ordered Batdorf’s sentences in Case

Nos. 2019-CR-525, 2019-CR-526, and 2018-CR-675 to be served concurrently, for an

aggregate sentence of eight years in prison, consistent with the parties’ plea agreement.

       {¶ 5} Batdorf now appeals from her convictions.

       {¶ 6} Batdorf’s sole assignment of error is as follows:

              DEFENDANT-APPELLANT’S CONSTITUTIONALLY GUARANTEED

       DUE PROCESS RIGHTS WERE VIOLATED WHEN SHE ENTERED



3
  At the hearing on January 2, 2020, in addition to accepting Batdorf’s guilty pleas, the
trial court also accepted the guilty pleas of defendants Brian Stoner and Nicole Hinds.
                                                                                             -4-


       GUILTY PLEAS THAT WERE NOT KNOWINGLY, VOLUNTARILY, AND

       INTELLIGENTLY MADE, IN PART DUE TO INEFFECTIVE ASSISTANCE

       OF COUNSEL, AND IN PART DUE TO A DEFICIENT PLEA COLLOQUY

       AND SHOULD THEREFORE BE CONSIDERED INVALID.

       {¶ 7} Batdorf contends that her guilty pleas in Case Nos. 2019-CR-525 and 2019-

CR-526 were not made knowingly, voluntarily, and intelligently, because she received

ineffective assistance of counsel and the trial court’s Crim.R. 11 colloquy was deficient.

Specifically, Batdorf argues that the trial court failed to inform her that her guilty pleas and

associated sentences in Case Nos. 2019-CR-525 and 2019-CR-526 were separate and

distinct from her sentence in Case No. 2018-CR-675. Batdorf also argues that she did

not understand that, if her appeal were successful and the verdict were reversed or the

sentence modified in Case No. 2018-CR-675, the sentences in Case Nos. 2019-CR-525

and 526 would be unaffected. Appellant’s Brief, p. 3. Furthermore, Batdorf argues that

the trial court’s failure to inform her of this fact during the Crim.R. 11 plea colloquy

rendered it deficient. Batdorf contends that, had she been made aware of this, she would

not have entered into the plea agreement and stipulated sentences.

                                Ineffective Assistance of Counsel

       {¶ 8} A plea of guilty is a complete admission of guilt. State v. Faulkner, 2d Dist.

Champaign No. 2013-CA-43, 2015-Ohio-2059, ¶ 9. Consequently, a guilty plea waives

all appealable errors, including claims of ineffective assistance of counsel, except to the

extent that the errors precluded the defendant from knowingly, intelligently, and voluntarily

entering his or her guilty plea. State v. Frazier, 2016-Ohio-727, 60 N.E.3d 633, ¶ 81 (2d

Dist.). If a defendant pleads guilty on the advice of counsel, he or she must demonstrate
                                                                                         -5-


that the advice was not “within the range of competence demanded of attorneys in

criminal cases.” (Citations omitted.) Id. Furthermore, “[o]nly if there is a reasonable

probability that, but for counsel's errors, the defendant would not have pleaded guilty but

would have insisted on going to trial will the judgment be reversed.” State v. Huddleson,

2d Dist. Montgomery No. 20653, 2005-Ohio-4029, ¶ 9, citing Hill v. Lockhart, 474 U.S.

52, 52-53, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985). (Other citations omitted.)

         {¶ 9} “For counsel to render effective assistance to a criminal defendant, [the

defendant] should, at the least, understand the basis of the criminal charges and possible

defenses of those charges.” (Citation omitted.) State v. Dalton, 153 Ohio App.3d 286,

2003-Ohio-3813, 793 N.E.2d 509, ¶ 29 (10th Dist.). “ ‘[I]f an attorney does not grasp the

basics of the charges and the potential defenses to them, an accused may well be

stripped of the very means that are essential to subject the prosecution's case to

adversarial testing.’ ” Id., quoting Scarpa v. Dubois, 38 F.3d 1, 10 (1st Cir.1994).

         {¶ 10} Put simply, due to her guilty plea, Batdorf may raise a claim of ineffective

assistance of counsel based on her counsel's advice to plead guilty to aggravated

trafficking of drugs only if her counsel's alleged error rendered her plea other than

knowing, intelligent, and voluntary. As the reviewing court, we must therefore determine

whether the trial court substantially complied with Crim.R. 11 in accepting the plea. State

v. Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d 474 (1990). If the rule was complied with,

the plea was knowing, voluntary, and intelligent. Id.

         {¶ 11} At Batdorf’s plea hearing on January 2, 2020, the following exchange

occurred:4


4
    For clarity’s sake, the questions asked of and the responses given by defendants Stoner
                                                                                       -6-


      Trial Court: All right. You’re able to read, write, and understand the English

      language?

      Batdorf: Yes.

      Q: And you are a U.S. citizen?

      A: Yes.

      Q: Okay. * * * [I]n the past 24 hours, have you had any drugs, alcohol,

      medicine, pills, or related-type substances?

      A: No.

      Q: As you sit here right now, are you alert, clear of mind, not under the

      influence of any substances, and totally capable of understanding what we

      are doing here today?

      A: Yes.

      Q: Now, have you and your Counsel together discussed the nature of the

      charges you’re facing in your respective cases?

      A: Yes.

      Q: Do you understand what these offenses accuse you of doing?

      A: Yes.

      Q: Are you also aware of the facts that are the basis of the charges that the

      State of Ohio provided to you and your attorney through the discovery

      package that included the police reports and witness statements?

      A: Yes.



and Hinds during this portion of the plea hearing have been redacted. Thus, only the
responses of Batdorf are presented here.
                                                                               -7-


Q: And based upon those statements have – or those facts, have you and

your Counsel discussed the topic of possible legal defenses, if any, that

may apply in your case?

A: Yes.

Q: Have you told your attorney everything that you think your Counsel

needs to know in order to fully and properly represent you?

A: Yes.

Q: Has your Counsel answered your questions?

A: Yes.

Q: Are you satisfied with the legal advice you receive [sic] so far?

A: Yes.

***

Q: * * * Has anyone caused you to feel like you have no choice but to plead

guilty in your case? And what I mean by that is, you also have the choice

to have a jury trial.

A: Right. I’ve agreed to this.

Q: Okay. And have you felt rushed in any way in coming to your decision?

A: No.

Q: Has anyone caused you to feel pressured, coerced, compelled,

manipulated, or frightened in any way in pleading guilty today?

A: No.

Q: From what you’ve told me, can the record reflect * * * that your decision

to enter a plea today is a decision you are making on your own; it is a free
                                                                                  -8-


choice, from more than one choice; you’re doing to [sic] voluntarily without

any improper influence or duress from any person or any other source?

A: Yes.

***

Q: When we end the case in this manner, you’ll be giving up the following

Constitutional Rights:

         The right to a speedy and public trial to a Jury;

         The right to compulsory process, to require witnesses to come to trial

to testify in [sic] your behalf;

         The right to require the State to prove you guilty at trial beyond a

reasonable doubt;

         The right to confront witnesses who testify against you by cross-

examining those witnesses;

         And the right not to be compelled to be a witness against yourself at

trial.

         My first question is: Do you understand what those rights mean?

A: Yes.

Q: And you are willing to waive them, or give them up, in order to go forward

with a change of plea?

A: Yes.

***

Q: Now, Ms. Batdorf this tells me that you’re entering a plea to following

charges:
                                                                                        -9-


               In Case Number 525, to Aggravated Trafficking in Drugs, a felony of

      the first degree, with a forfeiture of cash in the amount of $2,264.21, as well

      as forfeiture of the drugs that apparently were seized.

               In Case Number 526, a plea to Aggravated Trafficking in Drugs, a

      felony of the third degree. This case with a forfeiture spec of $211.80 of

      case monies as well as forfeiture of the drugs.

               Is that your understanding?

      A: Yes, sir.

      Q: Do you appreciate for a felony of the first degree and a felony of the third

      degree that the maximum sentence you could receive from these two cases

      would be 14 years of imprisonment?

      A: Yes.

      Q: And the case – the first degree felony Case Number 525, whatever that

      sentence is must be a mandatory prison sentence –

      A: Yes.

      Q: -- probation is not an option; do you understand that?

      A: Yes.

(Emphasis added.) Plea Transcript p. 9-19.

      {¶ 12} Shortly thereafter, the following exchange occurred between the trial court

and Batdorf:

      Trial Court: Ms. Batdorf, your plea agreement says, in consideration of the

      guilty pleas to Count I in Case Number 525, and Count I in Case Number

      526, felonies of the first degree and third degree respectively, the State
                                                                                           -10-


       requests the Court to dismiss Count 2 in Case Number 525, and Count 2 in

       Case Number – I mean, in Case Number 526.

              Defendant also agrees to all forfeiture specifications.       State and

       Defendant stipulate that Defendant will serve an eight-year mandatory

       prison term 19 CR 525, a three-year prison term in 526 to run concurrently

       to one another, and also concurrently to a sentence previously imposed by

       this Court in 18 CR 675.

              What I just read is that your understanding of the position of the

       police and Prosecutor in your case?

       Batdorf: Yes.

       Q: Are there any other deals or conditions or promises you think are

       favorable to you from the State of Ohio that I have not read?

       (Whereupon, [Defense Counsel] confers with Defendant Jeannie Batdorf.)

       A: No, sir. I’m fine.

       Q: Now, Ms. Batdorf, I will just tell you right upfront before we go any further,

       I will honor the agreement that’s been reached here, and I will impose the

       agreed upon sentence.

              Because I will do so, do you understand that you may appeal

       anything the Court has done in this case with the singular exception of the

       actual eight-year sentence the Court imposes; do you understand that?

       A: Yes.

Id. at p. 22-23.

       {¶ 13} Upon review, we conclude that the record does not establish that Batdorf
                                                                                        -11-


received ineffective assistance of counsel when she waived her constitutional and non-

constitutional rights and pled guilty to aggravated trafficking of drugs in Case Nos. 2019-

CR-525 and 2019-CR-526. Rather, the record establishes that Batdorf understood the

rights she was waiving and that she was satisfied with her counsel’s performance.

Batdorf has also failed to adduce any evidence that she was prejudiced by her guilty pleas

or any information provided to her by her counsel during the plea proceedings. In fact,

the record establishes that prior to entering her pleas, Batdorf unequivocally stated that

had discussed all pertinent issues with her counsel and that counsel had answered all of

her questions and addressed all of her concerns. As stated above, when asked if she

was satisfied with her counsel’s performance, Batdorf replied in the affirmative.

                              Trial Court’s Crim.R. 11 Colloquy

      {¶ 14} Batdorf argues that the judge did not inform her that the sentences in Case

Nos. 2019-CR-525 and 2019-CR-526, which were run concurrently to her sentence in

Case No. 2018-CR-675, in which she had entered a guilty plea just one week prior, would

not be affected by the outcome of her appeal of the 2018 case. She asserts that this

“was a non-constitutional right affecting her sentence that should have been fully

explained during the plea colloquy.” (Emphasis sic.) Appellant’s Brief, p. 9. Batdorf

does not cite to any case law or statute which supports her argument, and we reject this

argument. Crim.R. 11(C)(2), which outlines the procedure a trial court must follow when

taking a guilty plea, does not require the court to advise the defendant regarding how a

possible reversal in one appeal may affect an appeal in the separate case. Thus, the

absence of this information in a plea form or during a Crim.R. 11(C)(2) plea colloquy

cannot be the basis for an appellant’s claim that his or her guilty plea was not made in a
                                                                                         -12-


knowing, intelligent, and voluntary fashion.

       {¶ 15} Rather, the record establishes that the trial court informed Batdorf of the

nature of the charges against her, the maximum sentences that she faced, and the

constitutional rights that she waived by foregoing a trial. Prior to accepting the plea, the

trial court asked Batdorf whether she understood what she was doing, whether she was

acting of his own free will and not as the result of any promises aside from those

incorporated in the plea agreement, and whether he wanted the court to accept the plea.

Batdorf responded to all of these questions in the affirmative. Batdorf acknowledged that

she had discussed his case with her attorney, including the elements of the offenses with

which she was charged, and, most importantly, her potential defenses. Batdorf stated

that her attorney had gone over the plea forms with her and that she was satisfied with

her attorney's representation.

       {¶ 16} The record reflects that Batdorf knowingly, intelligently, and voluntarily

entered into the plea agreement, which provided significant benefits to her. The State

dismissed two of the felony charges against Batdorf, which allowed her to face a

significantly lesser sentence than if she had been convicted of all of the charges against

her. At no point did Batdorf express any confusion regarding any of the information

provided by the trial court in its Crim.R. 11 colloquy. Rather, Batdorf affirmatively stated

that she understood the rights, both constitutional and non-constitutional, that she was

waiving by pleading guilty. During the plea colloquy, the trial court identified the offenses

to which Batdorf would be pleading guilty and confirmed with her that these were the

offenses to which she was agreeing to plead. The trial court also identified the potential

penalties associated with each offense.
                                                                                        -13-


       {¶ 17} Batdorf did not claim that she was innocent at the plea hearing, she did not

ask any questions at the plea hearing, and there is nothing else in the transcript from the

plea hearing that suggests that she was confused or under any type of duress prior to

entering her guilty pleas. Accordingly, we find that Batdorf’s guilty pleas were knowingly,

voluntarily, and intelligently made, and there is no evidence in the record that counsel

was in any way ineffective for advising her to enter guilty pleas to any of the charged

offenses.

       {¶ 18} Batdorf’s sole assignment of error is overruled.

       {¶ 19} Batdorf’s assignment of error having been overruled, the judgment of the

trial court is affirmed.

                                     .............

HALL, J. and WELBAUM, J., concur.


Copies sent to:

Marcy A. Vonderwell
Karen S. Miller
Hon. Stephen Wolaver